TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 3, 2021



                                     NO. 03-20-00162-CR


                                Curtis A. Fenderson, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 26TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
  MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the trial court’s judgment to reflect that the offense was a second-degree felony and that

the “statute for offense” is “22.01(b-2) Texas Penal Code.” The judgment as modified is

affirmed. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.